Exhibit 10.5

LOGO [g88762610_5.jpg]

FORM OF

FAMOUS DAVE’S OF AMERICA, INC.

STOCK OPTION AGREEMENT

(Non-Employee Director)

This Stock Option Agreement (the “Agreement”) is made and entered into as of
[                    ], between Famous Dave’s of America, Inc., a Minnesota
corporation (the “Company”), and [                    ](“Director”).

Background

A. Director is commencing service or is currently serving as a member of the
Board of Directors of the Company (the “Board”) and is not an employee of the
Company or any of its subsidiaries (a “Non-Employee Director”) and the Company
desires to award Director for his or her services to the Company;

B. The Company has adopted the Famous Dave’s of America, Inc. Amended and
Restated 2005 Stock Incentive Plan (the “Plan”) under which shares of common
stock of the Company have been reserved for issuance; and

C. Director and the Company desire to enter into this Agreement for the granting
of stock options.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Incorporation by Reference. The terms and conditions of the Plan, a copy of
which has been delivered to Director, are hereby incorporated herein and made a
part hereof by reference as if set forth in full. In the event of any conflict
or inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control.

2. Grant of Option; Purchase Price. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants from the Plan to Director the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of [                    (            )] shares of common stock,
$0.01 par value per share, of the Company (the “Shares”) at a purchase price per
Share equal to $[            ], which price is intended to be at least 100% of
the fair market value of the Company’s common stock on the grant date
(determined in accordance with the Company’s procedures for calculating such
fair market value).



--------------------------------------------------------------------------------

3. Exercise and Vesting of Option. The Option shall be exercisable only to the
extent that all, or any portion thereof, has vested in the Director. Except as
provided in paragraph 4, the Option shall vest in Director in five (5) annual
installments beginning on the first anniversary of the date of this Agreement
and continuing on each subsequent anniversary date, so long as Director remains
a member of the Board and/or employed by or engaged as a consultant to the
Company (each such date is hereinafter referred to singularly as a “Vesting
Date” and collectively as “Vesting Dates”), until the Option is fully vested, as
set below:

 

No. of Shares To Be

Vested

  

Vesting Date

           

4. Termination of Relationship with the Company. In the event that the Director
shall cease to be either a member of the Board (for any reason or no reason, and
regardless of whether ceasing to be a member of the Board is voluntary or
involuntary on the part of Director) or employed by or engaged as a consultant
to the Company prior to any Vesting Date, that part of the Option scheduled to
vest on such Vesting Date, and all parts of the Option scheduled to vest in the
future, shall not vest and all of Director’s rights to and under such non-vested
parts of the Option shall terminate.

5. Term of Option. To the extent vested, and except as otherwise provided in
this Agreement, the Option shall be exercisable for ten (10) years from the date
of this Agreement; provided, however, that in the event Director ceases to be
either a member of the Board (for any reason or no reason, and regardless of
whether ceasing to be a member of the Board is voluntary or involuntary on the
part of Director) or employed by or engaged as a consultant to the Company,
Director or his/her legal representative shall have one (1) year from the date
of such termination, or, if earlier, upon the expiration date of the Option as
set forth above, to exercise any part of the Option vested pursuant to Section 3
of this Agreement. Upon the expiration of such one (1) year period, or, if
earlier, upon the expiration date of the Option as set forth above, the Option
shall terminate and become null and void.

6. Rights of Option Holder. Director, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option (or, if applicable, Shares have been recorded as book entries in the
corporate records of the Company). Nothing contained in this Agreement shall be
deemed to grant Director any right to continue as a member of the Board for any
period of time, nor shall this Agreement be



--------------------------------------------------------------------------------

construed as giving Director, Director’s beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.

7. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.

8. Securities Law Matters. Director acknowledges that the Shares to be received
by him or her upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Director
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or her or to
assist him or her in complying with any exemption from such registration if he
or she should at a later date wish to dispose of the Shares. Director
acknowledges that if not then registered under the Securities Acts, the Shares
shall bear a legend restricting the transferability thereof, such legend to be
substantially in the following form:

“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”

9. Director Representations. Director hereby represents and warrants that
Director has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Director is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Director understands that he
or she will be solely responsible for any tax liability that may result to him
or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.



--------------------------------------------------------------------------------

10. Notices. All notices and other communications provided in this Agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses:

 

If to the Company:

   If to Director:     

Famous Dave’s of America, Inc.

  

 

  

12701 Whitewater Drive, Suite 200

  

 

  

Minnetonka, MN 55343

  

 

  

Attn: Chief Executive Officer

  

 

  

11. General.

(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Option Agreement.

(b) This Agreement may be amended only by a written agreement executed by the
Company and Director.

(c) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein and shall not be modified
except in accordance with paragraph 11(b) of this Agreement.

(d) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

(e) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

(g) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DIRECTOR:

 

Name:   FAMOUS DAVE’S OF AMERICA, INC. By:  

 

Name:  

 

Title:  

 